DETAILED ACTION
This action is in response to applicant’s amendment filed on 21 October 2022.  Claims 1-30 are now pending in the present application.  This office action is made Final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-30 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al.  (hereinafter Sun) (US 2016/0156438 A1) in view of Kimura et al. (hereinafter Kimura) (US 2021/0058219 A1).
Regarding claims 1, 15, 29, and 30, Sun discloses a method of wireless communication performed by a user equipment (UE), comprising: 
receiving a single downlink control information (DCI) message scheduling a downlink transmission and uplink transmission at least partially overlapping in time in different sub-bands of an unpaired band, wherein the single DCI message includes a modulation and coding scheme (MCS) field having one or more bits that indicate a first MCS for the downlink transmission { (see pg. 14, [0132, 0136]; pg. 5, [0073]; Figs. 17B & 18), where the system provides MCS and resource allocation, and the system provides transmissions (downlink and uplink) are allocated the same resource unit (see pg. 13, [0129, lines 4-16,30-36; 0130, lines 4-13]; pg. 17, [0152, lines 5-13]; ; 0156pg. 19, [0168, lines 10-14]; Figs. 17A) }; and 
determining a second MCS for the uplink transmission based at least in part on an offset from the first MCS for the downlink transmission { (see pg. 14, [0132]; pg. 5, [0073]; Figs. 17B & 18), where the system provides MCS and resource allocation }.  Sun inexplicitly discloses having the feature downlink transmission and uplink transmission at least partially overlapping in time in different sub-bands of an unpaired band.  However, in the alternative, the examiner maintains that the feature(s) downlink transmission and uplink transmission at least partially overlapping in time in different sub-bands of an unpaired band was well known in the art, as taught by Kimura.
As further alternative support in the same field of endeavor, Kimura discloses the feature(s) downlink transmission and uplink transmission at least partially overlapping in time in different sub-bands of an unpaired band { (see pg. 3, [0061, 0064-0065]; pg. 14, [0202]; pg. 16, [0226]; pg. 26, [0352]; pg. 30, [0403-0404]; Figs. 1-2 & 8-11), where the system provides overlapping resources on time axis (see pg. 2, [0027, lines 4-6]) }.  As a note, Kimura at the least further discloses the feature(s) receiving a single downlink control information (DCI) message scheduling; and determining a second MCS for the uplink transmission based at least in part on an offset from the first MCS for the downlink transmission { (see pg. 10, [0145]; pg. 26, [0352]; pg. 30, [0403-0404]; pg. 23, [0320]; Figs. 1-2 & 8-11) }.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Sun as further alternatively supported by Kimura to have the feature(s) downlink transmission and uplink transmission at least partially overlapping in time in different sub-bands of an unpaired band, in order to provide a communication method that can flexibly switch the execution/non-execution of the full duplex (FD), as taught by Kimura (see pg. 2, [0029]).
Regarding claims 2 and 16, the combination of Sun and Kimura discloses every limitation claimed, as applied above (see claim 1), in addition Sun further discloses the method of claim 1, wherein the one or more bits that indicate the first MCS for the downlink transmission correspond to one or more most significant bits or one or more least significant bits in the MCS field of the single DCI message { (see pg. 14, [0132]; pg. 5, [0073]; Figs. 17B & 18) }.
Regarding claims 3 and 17, the combination of Sun and Kimura discloses every limitation claimed, as applied above (see claim 1), in addition Sun further discloses the method of claim 1, wherein the offset has a configured value relative to the first MCS for the downlink transmission { (see pg. 14, [0132]; pg. 5, [0073]; Figs. 17B & 18) }.
Regarding claims 4 and 18, the combination of Sun and Kimura discloses every limitation claimed, as applied above (see claim 1), in addition Sun further discloses the method of claim 1, wherein the MCS field further includes one or more bits that dynamically indicate the offset among multiple configured offset values { (see pg. 14, [0132, 0136]; pg. 5, [0073]; Figs. 17B & 18) }.
Regarding claims 5 and 19, the combination of Sun and Kimura discloses every limitation claimed, as applied above (see claim 1), in addition Sun further discloses the method of claim 1, wherein the offset is based at least in part on a degree of duality between the uplink transmission and the downlink transmission { (see pg. 14, [0132, 0136]; pg. 5, [0073]; Figs. 17B & 18) }. 
Regarding claims 6 and 20, the combination of Sun and Kimura discloses every limitation claimed, as applied above (see claim 5), in addition Sun further discloses the method of claim 5, wherein the degree of duality between the uplink transmission and the downlink transmission is based at least in part on a number of downlink and uplink symbols that are non-overlapping in time { (see pg. 14, [0132, 0136]; pg. 5, [0073]; Figs. 17B & 18) }.
Regarding claims 7 and 21, the combination of Sun and Kimura discloses every limitation claimed, as applied above (see claim 5), in addition Sun further discloses the method of claim 5, wherein the degree of duality between the uplink transmission and the downlink transmission is based at least in part on a frequency separation between resource blocks allocated to the downlink transmission and resource blocks allocated to the uplink transmission { (see pg. 14, [0132, 0136]; pg. 5, [0073]; Figs. 17B & 18) }.
Regarding claims 8 and 22, the combination of Sun and Kimura discloses every limitation claimed, as applied above (see claim 5), in addition Sun further discloses the method of claim 5, further comprising: identifying a set of offset values based at least in part on the degree of duality between the uplink transmission and the downlink transmission, wherein the MCS field further includes one or more bits that indicate the offset among multiple configured offset values in the set of offset values { (see pg. 14, [0132, 0136]; pg. 5, [0073]; Figs. 17B & 18) }.
Regarding claims 9 and 23, the combination of Sun and Kimura discloses every limitation claimed, as applied above (see claim 1), in addition Sun further discloses the method of claim 1, wherein the MCS field further includes one or more bits that indicate a code rate for the uplink transmission among multiple code rates in a set of code rates configured for sub-band full-duplex operation { (see pg. 14, [0132, 0136]; pg. 5, [0073]; Figs. 17B & 18) }.
Regarding claims 10 and 24, the combination of Sun and Kimura discloses every limitation claimed, as applied above (see claim 9), in addition Sun further discloses the method of claim 9, further comprising: determining a modulation order for the downlink transmission based at least in part on the first MCS for the downlink transmission; and determining that a modulation order for the uplink transmission is the same as the modulation order for the downlink transmission based at least in part on the one or more bits in the MCS field indicating the code rate for the uplink transmission { (see pg. 14, [0132, 0136]; pg. 5, [0073]; Figs. 17B & 18) }. 
Regarding claims 11 and 25, the combination of Sun and Kimura discloses every limitation claimed, as applied above (see claim 10), in addition Sun further discloses the method of claim 10, further comprising: determining a transport block size for the uplink transmission based at least in part on the code rate and the modulation order for the uplink transmission { (see pg. 14, [0132, 0136]; pg. 5, [0073]; Figs. 17B & 18) }.
Regarding claims 12 and 26, the combination of Sun and Kimura discloses every limitation claimed, as applied above (see claim 1), in addition Sun further discloses the method of claim 1, further comprising: determining a transport block size for the downlink transmission based at least in part on the first MCS indicated in the MCS field of the single DCI message; and determining a transport block size for the uplink transmission based at least in part on the transport block size for the downlink transmission and a configured ratio between the transport block size for the uplink transmission and the transport block size for the downlink transmission { (see pg. 14, [0132, 0136]; pg. 5, [0073]; Figs. 17B & 18) }.
Regarding claims 13 and 27, the combination of Sun and Kimura discloses every limitation claimed, as applied above (see claim 1), in addition Sun further discloses the method of claim 1, wherein the MCS field further includes one or more bits that indicate a modulation order for the uplink transmission among multiple modulation orders in a set of modulation orders configured for sub-band full-duplex operation { (see pg. 14, [0132, 0136]; pg. 5, [0073]; Figs. 17B & 18) }.
Regarding claims 14 and 28, the combination of Sun and Kimura discloses every limitation claimed, as applied above (see claim 13), in addition Sun further discloses the method of claim 13, further comprising: determining a transport block size for the uplink transmission based at least in part on the first MCS indicated in the MCS field of the single DCI message; and determining a code rate for the uplink transmission based at least in part on the modulation order and the transport block size for the uplink transmission { (see pg. 14, [0132, 0136]; pg. 5, [0073]; Figs. 17B & 18) }.






Response to Arguments
 	Applicant's arguments with respect to claims 1-30 have been considered but are moot in view of the new ground(s) of rejection necessitated by the amended language, new limitations, and/or new claims. 
In response to applicant’s arguments, the Examiner respectfully disagrees as the applied reference(s) provide more than adequate support and to further clarify (see the above claims for relevant citations and comments in this section).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Abotabl et al. (US 2021/0345375 A1) discloses time-interleaving of code block groups in full-duplex mode.
Fakoorian et al. (US 2021/0360664 A1) discloses joint shared channel timing allocation in downlink control information.
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIE J DANIEL JR whose telephone number is (571)272-7907.  The examiner can normally be reached on 9 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on 





access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIE J DANIEL JR/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        
WJD,Jr
26 October 2022